DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/04/2022 has been entered.
3.	Applicant's amendment and response received 10/04/2022, responding to the 06/08/2022 Office Action provided in the rejections of claims 1, 3-10 and 12-18, wherein at least independent claims 1 and 10 have been amended.  Claims 1, 3-5, 7-10, 12-14 and 16-18 remain pending in the application; which has been fully considered by the Examiner.
Response to Arguments 
4.	Applicant’s arguments with respect to newly amended independent claims 1 and 10 and claims 3-5, 7-9, 12-14 and 16-18 on pages 7-10 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection- see Cohen (Art newly made of record) as applied below, as they further teach such use.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 7, 9, 10, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Mahjan, U.S. Patent No. 10,108,410 in view of Weldmariam et al., U.S. Patent No. 10,977,030 (hereinafter Weldmariam) in view of Cohen, U.S. Patent No. 5,812,848. 
  In regards to claim 1, Mahjan teaches:
A method for updating code in a shared codebase, the method being implemented by at least one processor, the method comprising (Fig. 1, Developers 101, Work-stations 102, Developer Servers 103, App DB 104b, Code DB 104c, Clients 109, Users 110), (column 18, lines 38-41, see the server may parse the app update schedule, and determine that a specific application needs to be created and/or checked for updates based on the information available in the app update schedule) and (column 4, lines 4-15, see If component collection components are discrete, separate, and/or external to one another, then communicating, obtaining, and/or providing data with and/or to other component components may be accomplished through inter-application data processing communication techniques such as, but not limited to:..  process pipes, shared files, and/or the like).
generating, by the at least one processor, a network graph that indicates a set of dependencies between a plurality of code modules included in the shared codebase (abstract, see The software conducts a dependency analysis of the current version of the app using a scanning utility that outputs a hierarchical tree diagram of dependent code modules) and (column 4, lines 17-22, see conducting a dependency analysis of the current version of the app using a scanning utility that outputs a hierarchical tree diagram of dependent code modules).
receiving, by the at least one processor, information that relates to updating a first code module from among the plurality of code modules (column 46, lines 4-7, see obtaining an indication to check whether to generate an updated version of an application; obtaining a module dependency graph for a current version of the application).
determining, by the at least one processor based on the network graph, a subset of the plurality of code modules to be impacted when the first code module is updated (column 17, lines 52-60, see the developer system may analyze the provided code and accompanying specifications (e.g., parse the code, identify code dependencies/references, API calls and/or associated strings, determine client browser/hardware requirements), modify the code if needed (e.g., modify references to other code/application modules), (column 17, lines 50-58, see the developers/workstations may provide various application/module code updates and/or submissions for the developer servers. In response, the developer system may analyze the provided code and accompanying specifications (e.g., parse the code, identify code dependencies/references, API calls and/or associated strings, determine client browser/hardware requirements), modify the code if needed (e.g., modify references to other code/application modules), (column 46, lines 4-13, see obtaining an indication to check whether to generate an updated version of an application; obtaining a module dependency graph for a current version of the application; identifying current module version numbers for one or more modules in the module dependency graph for the current version of the application; obtaining, for the modules in the module dependency graph, module version numbers for updated module versions stored in a code database) and (Fig. 7A & 7B, 7.03 Obtain app to be updated from app DB, 7.04 Determine dependency graph topology of code mode, 7.05 Obtain names, version number of dependent code mode from scanning app, 7.18 Identify set of code module version with which to update app, 7.21 obtain identified code modules from Code DB, 7.22 Compile code modules versions into update app build) (emphasis added). 
scanning, by the at least one processor, a plurality of release notes associated with the shared codebase (column 46, lines 14-24, see obtaining compatibility specifications for the current version of the application and the updated module versions stored in the code database; analyzing the compatibility specifications for the current version of the application and the updated module versions; determining that the updated version of the application can be generated using the updated module versions stored in the code database, based on analyzing the compatibility specifications for the current version of the application and the updated module versions). 
Mahjan doesn’t explicitly teach:
determining, by the at least one processor based on a result of the scanning, at least one function to be changed within the determined subset of the plurality of code modules by using a natural language processing (NLP) technique.
However, Weldmariam teaches such use: (column 9, lines 16-23, see NLP for keyword analysis is used to understand the context of the code, corrections done in the past when a similar piece of code was written, developer's profile and questions posted by said developers etc. are fed into multi-layer neural network module with reconfigurable weights in order to make a determination and prediction of changes or customizations that can be done in the code.  This acts as an enhanced version of existing code scanning techniques). 
Mahjan and Weldmariam are analogous art because they are from the same field of endeavor, software updating.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mahjan and Weldmariam before him or her, to modify the system of Mahjan to include the teachings of Weldmariam, as a system for predictive code clearance, and accordingly it would enhance the system of Mahjan, which is focused on dynamic updates, because that would provide Mahjan with the ability to utilize NLP for code updates, as suggested by Weldmariam (column 9, lines 16-23, column 18, lines 7-18).      
Mahjan and Weldmariam, in particular Mahjan doesn’t explicitly teach:
the determined subset of the plurality of code modules includes at least one library module that is identified based on a received user input and that relates to at least one other code module within the determined subset of the plurality of code modules.
However, Cohen teaches such use: (column 3, lines 18-21, see software developers can link a selected subset (e.g., a library) of the precompiled object code packages to form an internally-linked (internally cohesive) and relocatable `module`).
Mahjan, Weldmariam and Cohen are analogous art because they are from the same field of endeavor, software updating.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mahjan, Weldmariam and Cohen before him or her, to modify the system of Mahjan and Weldmariam, in particular Mahjan to include the teachings of Cohen, as a sub-classing system for computers, and accordingly it would enhance the system of Mahjan, which is focused on dynamic updates, because that would provide Mahjan with the ability to selected linked libraries, as suggested by Cohen (column 3, lines 18-21,  column 20, lines 33-54).      

  In regards to claim 3, Mahjan teaches:
automatically updating each of the first code module and the determined subset of the plurality of code modules (column 6, lines 16-28, see FIG. 2 is of a block diagram illustrating aspects of live reconciliation of code updates in some embodiments of the SNAM.  In some implementations, a user 201 may wish to utilize an application module (e.g., render module 202).  The user's client may issue a request (e.g., 203) to a server to access the desired application module.  In response to the user's request, the server may provide the requested application module.  The application module (e.g., render module 202) may utilize other application modules ("dependent application modules"), e.g. A 210, B 212, etc., to provide its designed features for the user.  In some implementations, an application module ("calling application module"), e.g., D 216, may utilize a dependent application module), (column 6, lines 64-67, see the app facility may generate an instance of the updated version of the application module (e.g., updated render module 205), and generate instances of the dependent application modules (e.g., A 210, B2 213) utilized by the updated version) and (column 10, lines 65-67, see a user is currently utilizing a prior version of an app for which an updated app has been compiled according to the description above, the developer system may transfer the user from utilizing the prior app version to utilizing the updated compiled app dynamically in real-time while the user is continuously utilizing the multi-user social networking application, as discussed further below in this disclosure) (emphasis added). 

  In regards to claim 7, Mahjan teaches:
the information that relates to updating the first code module includes information that relates to a language version of the first code module (column 4, lines 17-22, see conducting a dependency analysis of the current version of the app using a scanning utility that outputs a hierarchical tree diagram of dependent code modules) and (column 7, lines 28-32, see The version of an application module utilized in an application scenario may depend on various factors including, but not limited to: user preferences (e.g., language)). 

  In regards to claim 9, Mahjan teaches:
identifying at least one additional codebase to be impacted when the first code module is updated (column 17, lines 50-58, see the developers/workstations may provide various application/module code updates and/or submissions for the developer servers. In response, the developer system may analyze the provided code and accompanying specifications (e.g., parse the code, identify code dependencies/references, API calls and/or associated strings, determine client browser/hardware requirements), modify the code if needed (e.g., modify references to other code/application modules) and (column 17, lines 52-60, see the developer system may analyze the provided code and accompanying specifications (e.g., parse the code, identify code dependencies/references, API calls and/or associated strings, determine client browser/ hardware requirements), modify the code if needed (e.g., modify references to other code/application modules). 
generating a notification message that includes a recommendation to update the identified at least one additional codebase (column 20, lines 60-65, see if the client-provided version number is older than the current version as indicated in the app update schedule, the server may provide an indication to the client that the client possesses an outdated version of the application, and may provide a link for the client to obtain the current version of the application). 

  In regards to claim 10, Mahjan teaches:
A computing apparatus for updating code in a shared codebase, the computing apparatus comprising: a processor, a memory, and a communication interlace coupled to each of the processor and the memory, wherein the processor is configured to (Fig. 1, Developers 101, Work-stations 102, Developer Servers 103, App DB 104b, Code DB 104c, Clients 109, Users 110), (column 18, lines 38-41, see the server may parse the app update schedule, and determine that a specific application needs to be created and/or checked for updates based on the information available in the app update schedule) and (column 4, lines 4-15, see If component collection components are discrete, separate, and/or external to one another, then communicating, obtaining, and/or providing data with and/or to other component components may be accomplished through inter-application data processing communication techniques such as, but not limited to:..  process pipes, shared files, and/or the like).
generate a network graph that indicates a set of dependencies between a plurality of code modules included in the shared codebase (abstract, see The software conducts a dependency analysis of the current version of the app using a scanning utility that outputs a hierarchical tree diagram of dependent code modules) and (column 4, lines 17-22, see conducting a dependency analysis of the current version of the app using a scanning utility that outputs a hierarchical tree diagram of dependent code modules).
receive, via the communication interface, information that relates to updating a first code module from among the plurality of code modules (column 46, lines 4-7, see obtaining an indication to check whether to generate an updated version of an application; obtaining a module dependency graph for a current version of the application).
determine, based on the network graph, a subset of the plurality of code modules to be impacted when the first code module is updated (column 17, lines 52-60, see the developer system may analyze the provided code and accompanying specifications (e.g., parse the code, identify code dependencies/references, API calls and/or associated strings, determine client browser/hardware requirements), modify the code if needed (e.g., modify references to other code/application modules), (column 17, lines 50-58, see the developers/workstations may provide various application/module code updates and/or submissions for the developer servers. In response, the developer system may analyze the provided code and accompanying specifications (e.g., parse the code, identify code dependencies/ references, API calls and/or associated strings, determine client browser/hardware requirements), modify the code if needed (e.g., modify references to other code/application modules), (column 46, lines 4-13, see obtaining an indication to check whether to generate an updated version of an application; obtaining a module dependency graph for a current version of the application; identifying current module version numbers for one or more modules in the module dependency graph for the current version of the application; obtaining, for the modules in the module dependency graph, module version numbers for updated module versions stored in a code database) and (Fig. 7A & 7B, 7.03 Obtain app to be updated from app DB, 7.04 Determine dependency graph topology of code mode, 7.05 Obtain names, version number of dependent code mode from scanning app, 7.18 Identify set of code module version with which to update app, 7.21 obtain identified code modules from Code DB, 7.22 Compile code modules versions into update app build) (emphasis added).
scan a plurality of release notes associated with the shared codebase (column 46, lines 14-24, see obtaining compatibility specifications for the current version of the application and the updated module versions stored in the code database; analyzing the compatibility specifications for the current version of the application and the updated module versions; determining that the updated version of the application can be generated using the updated module versions stored in the code database, based on analyzing the compatibility specifications for the current version of the application and the updated module versions). 
Mahjan doesn’t explicitly teach:
determine based on a result of the scan, at least one function to be changed within the determined subset of the plurality of code modules by using a natural language processing (NLP) technique.
However, Weldmariam teaches such use: (column 9, lines 16-23, see NLP for keyword analysis is used to understand the context of the code, corrections done in the past when a similar piece of code was written, developer's profile and questions posted by said developers etc. are fed into multi-layer neural network module with reconfigurable weights in order to make a determination and prediction of changes or customizations that can be done in the code.  This acts as an enhanced version of existing code scanning techniques). 
Mahjan and Weldmariam are analogous art because they are from the same field of endeavor, software updating.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mahjan and Weldmariam before him or her, to modify the system of Mahjan to include the teachings of Weldmariam, as a system for predictive code clearance, and accordingly it would enhance the system of Mahjan, which is focused on dynamic updates, because that would provide Mahjan with the ability to utilize NLP for code updates, as suggested by Weldmariam (column 9, lines 16-23, column 18, lines 7-18).      
Mahjan and Weldmariam, in particular Mahjan doesn’t explicitly teach:
the determined subset of the plurality of code modules includes at least one library module that is identified based on a received user input and that relates to at least one other code module within the determined subset of the plurality of code modules.
However, Cohen teaches such use: (column 3, lines 18-21, see software developers can link a selected subset (e.g., a library) of the precompiled object code packages to form an internally-linked (internally cohesive) and relocatable `module`).
Mahjan, Weldmariam and Cohen are analogous art because they are from the same field of endeavor, software updating.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mahjan, Weldmariam and Cohen before him or her, to modify the system of Mahjan and Weldmariam, in particular Mahjan to include the teachings of Cohen, as a sub-classing system for computers, and accordingly it would enhance the system of Mahjan, which is focused on dynamic updates, because that would provide Mahjan with the ability to selected linked libraries, as suggested by Cohen (column 3, lines 18-21,  column 20, lines 33-54).      

  In regards to claim 12, Mahjan teaches:
the processor is further configured to automatically update each of the first code module and the determined subset of the plurality of code modules (column 6, lines 16-28, see FIG. 2 is of a block diagram illustrating aspects of live reconciliation of code updates in some embodiments of the SNAM.  In some implementations, a user 201 may wish to utilize an application module (e.g., render module 202).  The user's client may issue a request (e.g., 203) to a server to access the desired application module.  In response to the user's request, the server may provide the requested application module.  The application module (e.g., render module 202) may utilize other application modules ("dependent application modules"), e.g. A 210, B 212, etc., to provide its designed features for the user.  In some implementations, an application module ("calling application module"), e.g., D 216, may utilize a dependent application module), (column 6, lines 64-67, see the app facility may generate an instance of the updated version of the application module (e.g., updated render module 205), and generate instances of the dependent application modules (e.g., A 210, B2 213) utilized by the updated version) and (column 10, lines 65-67, see a user is currently utilizing a prior version of an app for which an updated app has been compiled according to the description above, the developer system may transfer the user from utilizing the prior app version to utilizing the updated compiled app dynamically in real-time while the user is continuously utilizing the multi-user social networking application, as discussed further below in this disclosure) (emphasis added). 

  In regards to claim 16, Mahjan teaches:
the information that relates to updating the first code module includes information that relates to a language version of the first code module (column 4, lines 17-22, see conducting a dependency analysis of the current version of the app using a scanning utility that outputs a hierarchical tree diagram of dependent code modules) and (column 7, lines 28-32, see The version of an application module utilized in an application scenario may depend on various factors including, but not limited to: user preferences (e.g., language)). 

  In regards to claim 18, Mahjan teaches:
identify at least one additional codebase to be impacted when the first code module is updated (column 17, lines 50-58, see the developers/workstations may provide various application/module code updates and/or submissions for the developer servers. In response, the developer system may analyze the provided code and accompanying specifications (e.g., parse the code, identify code dependencies/ references, API calls and/or associated strings, determine client browser/hardware requirements), modify the code if needed (e.g., modify references to other code/application modules) and (column 17, lines 52-60, see the developer system may analyze the provided code and accompanying specifications (e.g., parse the code, identify code dependencies/references, API calls and/or associated strings, determine client browser/ hardware requirements), modify the code if needed (e.g., modify references to other code/application modules). 
generate a notification message that includes a recommendation to update the identified at least one additional codebase (column 20, lines 60-65, see if the client-provided version number is older than the current version as indicated in the app update schedule, the server may provide an indication to the client that the client possesses an outdated version of the application, and may provide a link for the client to obtain the current version of the application). 

7.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Mahjan in view of Weldmariam in view of Cohen in view of Gupta et al., et al., U.S. Patent No. 10,996,944 (hereinafter Gupta). 
  In regards to claims 1, and 10 the rejections above are incorporated respectively.
  In regards to claim 8, Mahjan, Weldmariam and Cohen, in particular Mahjan doesn’t explicitly teach:
the generating of the network graph comprises using an artificial intelligence technique to determine the set of dependencies.
However, Gupta teaches such use: (Abstract, see a processing device can establish a machine learning model to produce software dependency recommendations.  The model can be periodically retrained to update its knowledge of available dependencies) and (column 5, lines 61-67, see the processing device uses the behavior matrix 180 to train the machine learning model 107 to produce software dependency recommendations.  The machine learning model 107 can be retrained at regular intervals based on updated software dependencies, which includes both updates to information about existing dependencies and new dependencies). 
Mahjan, Weldmariam, Cohen and Gupta are analogous art because they are from the same field of endeavor, software updating.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mahjan, Weldmariam, Cohen and Gupta before him or her, to modify the system of Mahjan, Weldmariam and Cohen, in particular Mahjan to include the teachings of Gupta, as a system for  automated software selection, and accordingly it would enhance the system of Mahjan, which is focused on dynamic updates, because that would provide Mahjan with the ability to utilize Ai for dependency generation, as suggested by Gupta (column 5, lines 61-67, column 8, lines 1-7).     

  In regards to claim 17, Mahjan, Weldmariam and Cohen, in particular Mahjan doesn’t explicitly teach:
generate of the network graph by using an artificial intelligence technique to determine the set of dependencies.
However, Gupta teaches such use: (Abstract, see a processing device can establish a machine learning model to produce software dependency recommendations.  The model can be periodically retrained to update its knowledge of available dependencies) and (column 5, lines 61-67, see the processing device uses the behavior matrix 180 to train the machine learning model 107 to produce software dependency recommendations.  The machine learning model 107 can be retrained at regular intervals based on updated software dependencies, which includes both updates to information about existing dependencies and new dependencies). 
Mahjan, Weldmariam, Cohen and Gupta are analogous art because they are from the same field of endeavor, software updating.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mahjan, Weldmariam, Cohen and Gupta before him or her, to modify the system of Mahjan, Weldmariam and Cohen, in particular Mahjan to include the teachings of Gupta, as a system for  automated software selection, and accordingly it would enhance the system of Mahjan, which is focused on dynamic updates, because that would provide Mahjan with the ability to utilize Ai for dependency generation, as suggested by Gupta (column 5, lines 61-67, column 8, lines 1-7).     

8.	Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable Mahjan in view of Weldmariam in view of Cohen in view of Stienhans, U.S. 2007/0038983.
In regards to claim 1, the rejections above are incorporated respectively.
  In regards to claim 4, Mahjan, Weldmariam and Cohen, in particular Mahjan doesn’t explicitly teach:
generating a message that includes information relating to a result of the determining of the subset of the plurality of code modules, and transmitting the generated message to a user.
However, Stienhans teaches such use:  (p. 4, [0039], see systems consistent with the present invention may provide a notification on any change to software monitored by the system. Such systems may provide the notification using information reflecting dependencies. The notification may include an alert, e-mail message…  in response to the message, a user may view a display representing the software modules and their dependencies, and the display may highlight the updated software module, the affected software modules, and connections representing dependencies between the updated and affected software modules). 
Mahjan, Weldmariam, Cohen and Stienhans are analogous art because they are from the same field of endeavor, software updating.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mahjan, Weldmariam, Cohen and Stienhans before him or her, to modify the system of Mahjan, Weldmariam and Cohen, in particular Mahjan to include the teachings of Stienhans, as a system for  enterprise software management, and accordingly it would enhance the system of Mahjan, which is focused on dynamic updates, because that would provide Mahjan with the ability to show update dependencies, as suggested by Stienhans (p. 4, [0039], p. 6, [0053]).      

  In regards to claim 5, Mahjan teaches:
the message includes an indication that human intervention is required for updating at least one portion of the determined subset of the plurality of code modules (column 20, lines 60-65, see if the client-provided version number is older than the current version as indicated in the app update schedule, the server may provide an indication to the client that the client possesses an outdated version of the application, and may provide a link for the client to obtain the current version of the application).

  In regards to claim 13, Mahjan, Weldmariam and Cohen, in particular Mahjan doesn’t explicitly teach:
generating a message that includes information relating to a result of the determining of the subset of the plurality of code modules, and transmitting the generated message to a user.
However, Stienhans teaches such use:  (p. 4, [0039], see systems consistent with the present invention may provide a notification on any change to software monitored by the system. Such systems may provide the notification using information reflecting dependencies. The notification may include an alert, e-mail message…  in response to the message, a user may view a display representing the software modules and their dependencies, and the display may highlight the updated software module, the affected software modules, and connections representing dependencies between the updated and affected software modules). 
Mahjan, Weldmariam, Cohen and Stienhans are analogous art because they are from the same field of endeavor, software updating.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Mahjan, Weldmariam, Cohen and Stienhans before him or her, to modify the system of Mahjan, Weldmariam and Cohen, in particular Mahjan to include the teachings of Stienhans, as a system for  enterprise software management, and accordingly it would enhance the system of Mahjan, which is focused on dynamic updates, because that would provide Mahjan with the ability to show update dependencies, as suggested by Stienhans (p. 4, [0039], p. 6, [0053]).      

  In regards to claim 14, Mahjan teaches:
the message includes an indication that human intervention is required for updating at least one portion of the determined subset of the plurality of code modules (column 20, lines 60-65, see if the client-provided version number is older than the current version as indicated in the app update schedule, the server may provide an indication to the client that the client possesses an outdated version of the application, and may provide a link for the client to obtain the current version of the application).

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Aslund et al., 	US 20150106887 A1

Mitchell et al., 	US 10311500

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193